FILED
                             NOT FOR PUBLICATION                               MAR 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT E. COLEMAN,                               No. 09-57031

               Plaintiff - Appellant,            D.C. No. 2:06-cv-02606-JFW-
                                                 PJW
  v.

CALIFORNIA DEPARTMENT OF                         MEMORANDUM *
CORRECTIONS AND
REHABILITATION; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Robert E. Coleman, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs and violation of the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Rehabilitation Act. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

       The district court properly granted summary judgment for Drs. Smith and

Ofoegbu because Coleman failed to raise a genuine issue of material fact as to

whether these defendants were deliberately indifferent to his knee problems and

high blood pressure. See id. at 1057-58 (prison officials must know of and

disregard a substantial risk of serious harm for their conduct to constitute

deliberate indifference; negligence and a mere difference of opinion is

insufficient).

       The district court properly granted summary judgment for the Internal

Classification Committee defendants because Coleman failed to raise a genuine

issue of material fact as to whether these defendants were personally involved in

denying a transfer for physical therapy. See Jones v. Williams, 297 F.3d 930, 934

(9th Cir. 2002) (“In order for a person acting under color of state law to be liable

under section 1983 there must be a showing of personal participation in the alleged

rights deprivation . . . .”).

       The district court properly granted summary judgment for the California

Department of Corrections and Rehabilitation on Coleman’s Rehabilitation Act

claim because Coleman failed to raise a genuine issue of material fact as to


                                           2                                    09-57031
whether he had a disability. See Sanders v. Arneson Prods., Inc., 91 F.3d 1351,

1354 (9th Cir. 1996) (definition of disability). Moreover, Coleman failed to raise a

triable issue as to whether he was denied benefits on account of his claimed

disability or denied a reasonable accommodation in violation of the Rehabilitation

Act. See O’Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056, 1060 (9th Cir. 2007)

(elements of a Rehabilitation Act claim); 28 C.F.R. § 35.130(b)(7) (addressing

reasonable accommodations).

      Coleman’s remaining contentions, including those concerning discovery, are

unpersuasive.

      AFFIRMED.




                                          3                                    09-57031